Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

ANSYS, INC., AND

 

THE HOLDERS NAMED HEREIN

 

DATED: FEBRUARY 15, 2006



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
February 15, 2006 by and among ANSYS, Inc., a Delaware corporation (“Parent”),
Willis Stein & Partners II, L.P., Willis Stein & Partners III, L.P., Willis
Stein & Partners Dutch, L.P., Willis Stein & Partners Dutch III-A, L.P., Willis
Stein & Partners Dutch III-B, L.P., and Willis Stein & Partners III-C, L.P.
(collectively, together with any other person who will receive or has received
stock of Parent in the mergers and related transactions set forth in the Merger
Agreement (as defined below) and who elects to become a party to this Agreement
and executes and delivers to the other Holders and Parent a counterpart
signature page to this Agreement on or prior to the Fourth Effective Time, the
“Holders” and each individually as a “Holder”).

 

WHEREAS, concurrently with the execution of this Agreement, Parent is entering
into that certain Agreement and Plan of Merger dated as of February 15, 2006 by
and among Parent, ANSYS XL, LLC (“Merger LLC”), a wholly-owned subsidiary of
Parent, BEN I, Inc., a wholly-owned subsidiary of Merger LLC (“Merger Sub”),
HINES II, Inc., a wholly-owned subsidiary of Merger LLC (“Merger Sub II”), Heat
Holdings Corp. (“Holding”), Aavid Thermal Technologies, Inc. (“Company”), TROY
III, Inc., a wholly-owned subsidiary of Company (“Merger Sub III”), Fluent, Inc.
(“Fluent”), and, for certain limited purposes described therein, Willis Stein &
Partners II, L.P., Willis Stein & Partners III, L.P., Willis Stein & Partners
Dutch, L.P., Willis Stein & Partners Dutch III-A, L.P., Willis Stein & Partners
Dutch III-B, L.P., and Willis Stein & Partners III-C, L.P. and Willis Stein &
Partners II, L.P., as Stockholders’ Representative (the “Merger Agreement”);
capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Merger Agreement;

 

WHEREAS, pursuant to the Merger Agreement the parties thereto will effect a
business combination through, and in the following order, (a) the merger of
Merger Sub with and into Holding, with Holding being the surviving corporation
(the “First Merger”), (b) the merger of Holding with and into Merger LLC, with
Merger LLC being the surviving company (the “Second Merger”), (c) the merger of
Merger Sub II with and into the Company, with the Company being the surviving
corporation (the “Third Merger”), and (d) the merger of Merger Sub III with and
into Fluent with Fluent being the surviving corporation (the “Fourth Merger,”
together with the First Merger, the Second Merger and the Third Merger, the
“Mergers”), each on the terms and conditions set forth in the Merger Agreement
and in accordance with the Delaware General Corporation Law and, as applicable,
the Delaware Limited Liability Company Act;

 

WHEREAS, it is a condition to the execution of the Merger Agreement that Parent
grant certain registration rights provided in this Agreement to the Holders with
respect to the shares of common stock, par value $.01 per share, of Parent (the
“Common Shares”) to be received by Holders in connection with the Mergers; and

 

WHEREAS, it is a condition to the consummation of the Mergers that this
Agreement be effective at, and subject to the occurrence of, the Effective
Times.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Certain Definitions.

 

As used in this Agreement, in addition to the other terms defined herein, the
following capitalized defined terms shall have the following meanings:

 

“Affiliate” shall mean, with respect to any Person, a Person that directly, or
indirectly though one or more intermediaries, controls, is controlled by, or is
under common control with the first mentioned Person.

 

“Affiliate Holder” shall mean a Holder that is an Affiliate of Parent.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Business Day” means any day other than a day on which the SEC or the office of
the Delaware Secretary of State is closed.

 

“Common Shares” shall have the meaning set forth in the recitals to this
Agreement.

 

“Company” shall have the meaning set forth in the recitals to this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Fair Market Value” shall mean the average of the per share closing price, or
the closing sales bid if no sales were reported, of the Common Shares as quoted
by the NASDAQ National Market for the ten (10) consecutive trading days
immediately preceding the date of calculation or if there are no sales or bids
for such date, then the average of the ten (10) preceding consecutive trading
days for such sales or bids as reported in The Wall Street Journal or similar
publication.

 

“Fluent” shall have the meaning set forth in the recitals to this Agreement.

 

“First Merger” shall have the meaning set forth in the recitals to this
Agreement.

 

“Fourth Merger” shall have the meaning set forth in the recitals to this
Agreement.

 

“Holder” or “Holders” shall have the meaning set forth in the preamble to this
Agreement.

 

“Holding” shall have the meaning set forth in the recitals to this Agreement.

 

“Initiating Holders” shall have the meaning set forth in Section 3(a) hereof.

 

“Indemnitee” shall have the meaning set forth in Section 12 hereof.

 

“Lock-up Period” shall have the meaning set forth in Section 4(a) hereof.

 

2



--------------------------------------------------------------------------------

“Merger Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Merger LLC” shall have the meaning set forth in the recitals to this Agreement.

 

“Merger Sub” shall have the meaning set forth in the recitals to this Agreement.

 

“Merger Sub II” shall have the meaning set forth in the recitals to this
Agreement.

 

“Merger Sub III” shall have the meaning set forth in the recitals to this
Agreement.

 

“Mergers” shall have the meaning set forth in the recitals to this Agreement.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“NASDAQ” shall mean the National Association of Securities Dealers Automated
Quotations.

 

“Offering Blackout Period” shall have the meaning set forth in Section 5(c)
hereof.

 

“Parent” shall have the meaning set forth in the preamble to this Agreement.

 

“Parent Offering” shall have the meaning set forth in Section 5(c) hereof.

 

“Person” shall mean an individual, partnership, corporation, trust, or
unincorporated organization, or a government or agency or political subdivision
thereof.

 

“Priority Limit” shall have the meaning set forth in Section 8 hereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement, and by all
other amendments and supplements to such prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.

 

“Registrable Shares” shall mean all Common Shares issued to Holders pursuant to
the Mergers and any Common Shares or other securities issued or issuable in
respect of the Common Shares by way of spin-off, dividend or stock split or in
connection with a combination of shares, reclassification, merger, consolidation
or reorganization; provided, however, that such Common Shares shall not
include (i) Common Shares for which a Registration Statement relating to the
sale thereof shall have become effective under the Securities Act and which have
been disposed of, as applicable, under such Registration Statement, and
(ii) Common Shares sold pursuant to Rule 144.

 

“Registration Expenses” shall mean any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(a) all registration and filing fees; (b) all fees and expenses associated with
a required listing of the Registrable Shares on any securities exchange;
(c) fees and expenses with respect to filings required to be made with the

 

3



--------------------------------------------------------------------------------

NASDAQ or the NASD; (d) fees and expenses of compliance with securities or “blue
sky” laws (including reasonable fees and disbursements of counsel for the
underwriters or holders of securities in connection with blue sky qualifications
of the securities and determination of their eligibility for investment under
the laws of such jurisdictions); (e) printing expenses, messenger, telephone and
delivery expenses; (f) fees and disbursements of counsel for Parent and
customary fees and expenses for independent certified public accountants
retained by Parent (including the expenses of any comfort letters, or costs
associated with the delivery by independent certified public accountants of a
comfort letter or comfort letters, if such comfort letter or comfort letters is
required by the managing underwriter); (g) securities acts liability insurance,
if Parent so desires; (h) all internal expenses of Parent (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties); (i) the expense of any annual audit; (j) the fees
and expenses of any person, including special experts, retained by Parent; and
(k) the reasonable out-of-pocket expenses of Holders, including, without
limitation, the expenses of a single counsel for Holders, in connection with the
Registration Statements filed by Parent pursuant to Section 2(a) or Section 3(a)
hereof (provided that in no event shall such expenses exceed $20,000 in
connection with each such Registration Statement filed by Parent pursuant to
Section 2(a) or Section 3(a) hereof); provided, however, that Registration
Expenses shall not include, and Parent shall not have any obligation to pay, any
underwriting fees, discounts, or commissions attributable to the sale of such
Registrable Shares, or any legal fees and expenses of counsel to any Holder
(except as specifically provided above) and any underwriter engaged by any
Holder.

 

“Registration Statement” shall mean any registration statement of Parent which
covers the resale of any of the Registrable Shares under the Securities Act on
an appropriate form, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all materials
incorporated by reference therein.

 

“Resale Shelf Registration Expiration Date” shall have the meaning set forth in
Section 2(a) hereof.

 

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2(a) hereof.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Second Merger” shall have the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Suspension Event” shall have the meaning set forth in Section 5(b) hereof.

 

“Third Merger” shall have the meaning set forth in the recitals to this
Agreement.

 

“Underwritten Demand Notice” shall have the meaning set forth in Section 3(a)
hereof.

 

4



--------------------------------------------------------------------------------

“Underwritten Demand Registration Statement” shall have the meaning set forth in
Section 3(a) hereof.

 

“WKSI” shall mean a well-known seasoned issuer as defined under Rule 405 of the
Securities Act.

 

2. Resale Registration Rights.

 

(a) Registration Statement Covering Resale of Registrable Shares. Parent shall
file with the SEC, as early as possible following the Fourth Effective Time, but
in any event within one (1) Business Day thereafter, a shelf registration
statement (a “Resale Shelf Registration Statement”) pursuant to Rule 415 under
the Securities Act covering all of the Registrable Shares to enable the resale
on a delayed or continuous basis of such Registrable Shares by the Holders. The
Resale Shelf Registration Statement shall be filed on Form S-3, and if Parent is
eligible as a WKSI, the Resale Shelf Registration Statement shall utilize the
automatic shelf registration process under Rule 415 and Rule 462. If Parent is
not a WKSI or is otherwise ineligible to utilize the automatic shelf
registration process, then Parent shall use its commercially reasonable efforts
to have the Resale Shelf Registration Statement declared effective under the
Securities Act as expeditiously as practicable. Parent agrees to use its
commercially reasonable efforts to maintain the effectiveness of the Resale
Shelf Registration Statement, including by filing any necessary post-effective
amendments and prospectus supplements, or, alternatively, by filing new
registration statements relating to the Registrable Shares as required by Rule
415 under the Securities Act, continuously until the date (the “Resale Shelf
Registration Expiration Date”) which is the earliest of (i) two (2) years
following the date of effectiveness of the Resale Shelf Registration Statement,
or (ii) the date on which all Registrable Shares have been disposed of by the
Holders.

 

(b) Notification and Distribution of Materials. Parent shall notify the Holders
of the effectiveness of any Registration Statement applicable to the Registrable
Shares and shall furnish to the Holders, without charge, such number of copies
of the Registration Statement (including any amendments, supplements and
exhibits), the Prospectus contained therein (including each preliminary
prospectus and all related amendments and supplements) and any documents
incorporated by reference in the Registration Statement or such other documents
as the Holders may reasonably request in order to facilitate the sale of the
Registrable Shares in the manner described in the Registration Statement.

 

(c) Amendments and Supplements. Parent shall promptly prepare and file with the
SEC from time to time such amendments and supplements to the Registration
Statement and Prospectus used in connection therewith as may be necessary to
keep the Registration Statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all the Registrable Shares
until the Resale Shelf Expiration Date. Upon five (5) Business Days’ notice,
Parent shall file any supplement or post-effective amendment to the Registration
Statement with respect to the plan of distribution or a Holder’s ownership
interests in his, her or its Registrable Shares that is reasonably necessary to
permit the sale of such Holder’s Registrable Shares pursuant to the Registration
Statement.

 

5



--------------------------------------------------------------------------------

(d) Notice of Certain Events.

 

(i) Parent shall promptly and in any event within three (3) Business Days notify
the Holders of, and confirm in writing, any request by the SEC for any amendment
or supplement to, or additional information in connection with, any Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto). Parent shall promptly and in any event within three (3) Business Days
notify each Holder of, and confirm in writing, the filing of the Registration
Statement or any Prospectus, amendment or supplement related thereto or any
post-effective amendment to the Registration Statement and the effectiveness of
any post-effective amendment.

 

(ii) At any time when a Prospectus relating to the Registration Statement is
required to be delivered under the Securities Act to a transferee, Parent shall
immediately notify the Holders (A) of the happening of any event as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(B) in such event, to suspend sales of Registrable Shares. In such event, Parent
shall promptly, and in any event within ten (10) Business Days, prepare and file
a supplement to or an amendment of such Prospectus as may be necessary so that,
as thereafter deemed delivered to the purchasers of Registrable Shares sold
under the Prospectus, such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading. Parent shall, if necessary, promptly, and
in any event within ten (10) Business Days, amend the Registration Statement of
which such Prospectus is a part to reflect such amendment or supplement.

 

3. Underwritten Offering Rights.

 

(a) Subject to the conditions set forth in this Agreement, at any time after the
expiration of the Lock-Up Period, Parent shall, at the written request of any
Holder or Holders (the “Initiating Holders”) to sell in an underwritten offering
that number of Registrable Shares (i) with an aggregate Fair Market Value of not
less than $50,000,000 as of the date of such request or (ii) equal to
thirty-three percent (33%) of the Registrable Shares (an “Underwritten Demand
Notice”), cause to be prepared and filed as soon as practicable after the date
of such request by such Initiating Holder either (i) a registration statement or
(ii) a (A) supplement, (B) post-effective amendment or (C) Form 8-K incorporated
by reference to the Resale Shelf Registration Statement in accordance with the
rules under the Securities Act (or such other rule as is applicable to the
proposed sale), in each case covering all or a portion of such Registrable
Shares for the purpose of effecting an underwritten offering of such Registrable
Shares (an “Underwritten Demand Statement”); provided, however, that Parent
shall not be required to effect an Underwritten Demand Statement pursuant to a
request under this Section 3(a) more than three (3) times for the Holders of
Registrable Shares collectively; and provided, further, that no Holder shall be
entitled to demand an Underwritten Demand Statement during a Suspension Event or
Offering Blackout Period. A registration requested pursuant to this Section 3(a)
shall

 

6



--------------------------------------------------------------------------------

not count as one of the three (3) permitted Underwritten Demand Statements
unless the Holders of Registrable Shares participating in such Underwritten
Demand Statement register at least seventy percent (70%) (by number of shares)
of the amount of Registrable Shares requested to be included in such
Underwritten Demand Statement.

 

(b) If Parent is eligible as a WKSI, the Underwritten Demand Statement shall
automatically be effective upon filing pursuant to Rule 462(e) and (f) under the
Securities Act, if applicable. If Parent is not a WKSI or is otherwise
ineligible to have the Underwritten Demand Statement be automatically effective
upon filing, then Parent shall use its commercially reasonable efforts to have
the Underwritten Demand Statement declared effective under the Securities Act,
if required, as expeditiously as practicable. Any Underwritten Demand Statement
filed under this Section 3 shall reflect such plan or method of distribution of
the applicable securities as shall be designated by the managing underwriter.

 

(c) Pursuant to the exercise of each underwritten demand right, Parent shall
have the right to postpone the filing or the effectiveness of each Underwritten
Demand Statement pursuant to this Section 3 as provided in Section 5.

 

(d) Notwithstanding anything to the contrary contained herein, no request may be
made under this Section 3 within nine (9) months after the effective date of an
Underwritten Demand Statement filed by Parent pursuant to any Underwritten
Demand Notice.

 

(e) Parent shall be entitled to select nationally recognized investment banks to
act as the underwriters for such offering; provided that, such selection shall
be subject to the consent of the Initiating Holders (which consent shall not be
unreasonably withheld).

 

(f) Parent shall make available members of the management of Parent and its
Affiliates for reasonable assistance in selling efforts related to such offering
(including, without limitation, senior management attendance at due diligence
meetings with underwriters and their counsel and road shows) and shall enter
into underwriting agreements containing usual and customary terms and conditions
for such types of offerings and take all such other actions in connection
therewith customarily undertaken by issuers in order to expedite or facilitate
the disposition of such Registrable Shares, including without limitation:
(i) make such representations and warranties to the underwriters with respect to
the business of Parent, the Registration Statement, the Prospectus and any
documents, if any, incorporated or deemed to be incorporated by reference
therein, as may reasonably be required by the underwriters; (ii) obtain opinions
of counsel to Parent and updates thereof, addressed to Holders and each of the
underwriters; (iii) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of Parent addressed to Holders and each
of the underwriters; (iv) ensure that, if an underwriting agreement is entered
into, such agreement shall contain indemnification provisions and procedures
that are usual and customary for an offering of such size; (v) file with the SEC
a final Prospectus with respect to the offering that satisfies the requirements
of Section 10(a) of the Securities Act as soon as practicable after the
Registration Statement is declared effective and, in any event, prior to the
first scheduled date for delivery by the Holders to the underwriters or
purchasers of Registrable Securities in the offering and (vi) deliver such
documents and certificates as may be reasonably requested by the underwriters
and

 

7



--------------------------------------------------------------------------------

their respective counsel to evidence the continued validity of the
representations and warranties made pursuant to clause (i) of this Section 3(f).

 

(g) In connection with an Underwritten Demand Statement, if the managing
underwriter of such offering determines that the number of securities sought to
be offered should be limited due to market conditions, then the number of
securities to be included in such underwritten public offering shall be reduced
to a number deemed satisfactory by such managing underwriter; provided, however,
that securities shall be excluded in the following sequence: (i) first, Common
Shares held by any stockholders not having registration rights with regard to
securities of Parent, (ii) second, Common Shares held by stockholders other than
the holders of Registrable Shares having contractual, incidental “piggy back”
rights to include such securities in the registration statement, (iii) third,
Common Shares sought to be registered by Parent for its own account and
(iv) fourth, Registrable Shares, it being understood that no Common Shares shall
be registered for the account of Parent or any stockholder of Parent other than
the Holders unless all Registrable Shares for which holders thereof have
requested registration have been registered. If there is a reduction of some but
not all of the number of Registrable Shares pursuant to clauses (i) through
(iv), such reduction shall be made on a pro rata basis (based upon the aggregate
number of securities held by the holders in the applicable category and subject
to the priorities set forth in the preceding sentence).

 

4. Lock-up of Holders.

 

(a) Each Holder hereby agrees that for a period of six (6) months from the
Fourth Effective Time (the “Lock-up Period”), without the prior written consent
of Parent, he, she or it will not effect any sale or distribution of any Common
Shares (including any “short” sale, grant of an option to purchase,
establishment of an open “put equivalent position” within the meaning of Rule
16a-1(h) under the Exchange Act, entrance in any swap or other arrangement that
transfers all or a portion of the economic consequences associated with the
ownership of any Common Shares, or otherwise disposes of any Common Shares,
directly or indirectly); provided that this Section 4(a) shall not prohibit each
Holder from selling or otherwise transferring (i) during the first three
(3) months of the Lock-up Period that number of Common Shares equal to two and a
half percent (2.5%) of such Holder’s Registrable Shares set forth on Exhibit A,
which shall be mutually agreed upon by the parties and attached hereto prior to
Closing; and (ii) during the second three (3) months of the Lock-up Period that
number of Common Shares equal to an additional five percent (5%) of such
Holder’s Registrable Shares set forth on the mutually agreed upon Exhibit A plus
that number of Common Shares that could have been sold during the first three
(3) month period, but were not; and provided, further, that this Section 4(a)
shall not prevent any Holder from negotiating for the sale of Common Shares
where neither the obligation to sell nor the obligation to buy becomes binding
until the expiration of the Lock-up Period.

 

(b) Each Affiliate Holder hereby agrees to adhere to (so long as such person is
an Affiliate Holder) the terms of, Parent’s Insider Trading Procedures attached
hereto as Schedule A, and to adhere to and acknowledge at the Fourth Effective
Time, Parent’s Statement of Company Policy on Insider Trading and Disclosure
attached hereto as Schedule B.

 

8



--------------------------------------------------------------------------------

5. Suspension of Registration Requirement; Restriction on Sales.

 

(a) Parent shall as promptly as possible notify each Holder of, and confirm in
writing, the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement with respect to such Holder’s Registrable Shares or
the initiation of any proceedings for that purpose. Parent shall use its
reasonable best efforts to obtain the withdrawal of any order suspending the
effectiveness of such a Registration Statement at the earliest possible moment.

 

(b) Notwithstanding anything to the contrary set forth in this Agreement,
Parent’s obligation under this Agreement to file, amend or supplement a
Registration Statement, or to cause a Registration Statement, or any filings
with any state securities commission, to become effective shall be suspended,
for one or more reasonable periods not to exceed the period described in
Section 6 below, if the Board of Directors of Parent determines in good faith
that such suspension is in the best interest of Parent and its stockholders in
order to avoid the disclosure of information not otherwise then required by law
(in the absence of a registration or sales thereunder) to be publicly disclosed
or for another valid business purpose (any such circumstances being hereinafter
referred to as a “Suspension Event”). Parent shall notify the Holders of the
existence of any Suspension Event by promptly delivering to each Holder a
certificate signed by an executive officer of Parent stating that a Suspension
Event has occurred and is continuing.

 

(c) Subject to the terms of Section 6 below, each Holder of Registrable Shares
agrees, if requested by the managing underwriter or underwriters in a
Parent-initiated underwritten offering (each, a “Parent Offering”), not to
effect any public sale or distribution of any of the Registrable Shares or
request an Underwritten Demand Statement during the Offering Blackout Period.
Parent shall use reasonable best efforts to give written notice to each Holder
of any Offering Blackout Period at least fifteen (15) days prior to the
commencement of the Offering Blackout Period; provided, however, that if Parent
is unable to provide fifteen (15) days advance notice of the commencement of the
Offering Blackout Period, Parent shall provide as much notice as reasonably
possible, and provided further that the failure to timely provide such notice
shall not in any way prohibit the commencement of an Offering Blackout Period.
The “Offering Blackout Period” shall commence on a date set by Parent, which
shall be no earlier than the fifteenth (15th) day preceding the anticipated date
of pricing of such Parent Offering, and shall end on the earliest to occur of:

 

(i) ninety (90) days after the closing date of such Parent Offering;

 

(ii) the later to occur of sixty (60) days after the closing date of such Parent
Offering or one (1) day after the date on which the closing price of the class
of equity securities sold by Parent in such Parent Offering shall have averaged
for a period of twenty (20) consecutive trading days at least one hundred five
percent (105%) of the initial price to the public of such security in such
Parent Offering; or

 

(iii) the date on which all directors and executive officers who have been
required to enter into contractual lock-up or similar restrictions on the sale
of Common Shares owned by them may begin to effect public sales of Common Shares

 

9



--------------------------------------------------------------------------------

following such Parent Offering, including pursuant to waivers of the
restrictions by the managing underwriter or underwriters;

 

provided, however, that this Subsection 5(c) shall not prohibit resales of
Registrable Shares by any Holder not subject to the registration requirements of
the Securities Act (including, without limitation resale of Registrable Shares
pursuant to Rule 144) and similarly exempt from any registration requirement
under any state “blue sky” or similar laws; provided, that the purchaser in any
private resale shall agree in writing to be subject to such restrictions for the
remaining portion of such period that would otherwise apply to such Holder.

 

Subject to the terms of Section 6 below, each Holder agrees that, following the
effectiveness of any Registration Statement relating to Registrable Shares of
such Holder, such Holder will not effect any sales of the Registrable Shares
pursuant to such Registration Statement or any filings with any state securities
commission at any time after such Holder has received notice from Parent to
suspend sales as a result of the occurrence or existence of any Suspension Event
or so that Parent may correct or update the Registration Statement or such
filing. The Holders may recommence effecting sales of the Registrable Shares
pursuant to the Registration Statement or such filings, and all other
obligations which are suspended as a result of a Suspension Event shall no
longer be so suspended, following further notice to such effect from Parent,
which notice shall be given by Parent not later than one (1) Business Day after
the conclusion of any such Suspension Event.

 

6. Limitations on Suspension/Blackout Periods. Notwithstanding anything herein
to the contrary, Parent covenants and agrees that (a) Parent’s rights to suspend
its obligation under this Agreement to file, amend or supplement a Registration
Statement and maintain the effectiveness of any Registration Statement during
the pendency of any Suspension Event, (b) the Holders’ obligation to suspend
public sales of Registrable Shares during one or more Offering Blackout Periods
and (c) the Holders’ obligations to suspend sales of Registrable Shares pursuant
to a Registration Statement during the pendency of any Suspension Event, shall
not, in the aggregate, cause the Holders to be required to suspend sales of
Registrable Shares or relieve Parent of its obligation to file, amend or
supplement and maintain the effectiveness of a Registration Statement for longer
than one hundred twenty (120) days during any twelve (12) month period.

 

7. Piggyback Registration. If Parent proposes to register in an underwritten
offering any of its Common Shares under the Securities Act for sale to the
public (other than a registration effected solely to implement an employee
benefit plan or a transaction to which Rule 145 of the Securities Act is
applicable, or a registration statement on Form S-4, S-8 or another form not
available for registering the Registrable Shares for sale to the public, or in
connection with an Underwritten Demand Statement), each such time it will give
written notice at the applicable address of record to each Holder of Registrable
Shares of its intention to do so. Upon the written request of any of such
Holders of the Registrable Shares, given within ten (10) Business Days after
receipt by such Person of such notice, Parent shall, subject to the limits
contained in this Section 7, use its commercially reasonable efforts to cause
all such Registrable Shares of the requesting Holders to be registered under the
Securities Act and qualified for sale under any state securities or “blue sky”
law, to the extent required to permit such sale or other disposition of their
Registrable Shares; provided, however, that if the managing underwriter of

 

10



--------------------------------------------------------------------------------

such offering determines that the number of securities sought to be offered
should be limited due to market conditions, then the number of securities to be
included in such underwritten public offering shall be reduced to a number
deemed necessary by such managing underwriter. Any shares eligible to be
included pursuant to this Section 7 will be excluded in the following order of
priority: (a) Common Shares held by any stockholders not having any such
contractual, incidental “piggyback” registration rights, (b) Common Shares held
by any stockholders having contractual, incidental “piggyback” registration
rights pursuant to an agreement other than this Agreement, and (c) a portion of
the Registrable Shares sought to be included by the Holders thereof as
determined pro rata based upon the aggregate number of Registrable Shares held
by such Holders.

 

8. Priority Rights. Notwithstanding anything in this Agreement to the contrary,
until the first anniversary of the Fourth Effective Time, Parent shall have
priority rights to sell an amount of Common Shares up to the lesser of
(i) $150,000,000 or (ii) the sum of any indebtedness incurred by Parent and
Fluent in connection with the Mergers that remains outstanding, including,
without limitation, the Fourth Merger Indebtedness (the “Priority Limit”) in any
registered offering, whether initiated by Parent or the Holders, with the
Holders having priority rights to sell any Registrable Shares above the Priority
Limit in such registered offering; provided that, in no event shall such
registered offering count as an Underwritten Demand Statement pursuant to
Section 3(a) hereof. After the expiration of such one year period, the Holders
shall have priority rights to sell the Registrable Shares pursuant to Section 3
hereof.

 

9. State Securities Laws. Subject to the conditions set forth in this Agreement,
Parent shall, in connection with the filing of any Registration Statement
hereunder, file such documents as may be necessary to register or qualify the
Registrable Shares under the securities or “blue sky” laws of such states as the
Holders may reasonably request, and Parent shall use its commercially reasonable
efforts to cause such filings to become effective in a timely manner; provided,
however, that Parent shall not be obligated to qualify as a foreign corporation
to do business under the laws of any such state in which it is not then
qualified or to file any general consent to service of process in any such
state. Once effective, Parent shall use its commercially reasonable efforts to
keep such filings effective until the earlier of (a) such time as all of the
Registrable Shares have been disposed of in accordance with the intended methods
of disposition by the Holders as set forth in the applicable Registration
Statement, (b) in the case of a particular state, the applicable Holders have
notified Parent that they no longer require an effective filing in such state in
accordance with their original request for filing or (c) the date on which the
applicable Registration Statement ceases to be effective.

 

10. Listing. Parent will cause all Registrable Shares to be listed or otherwise
eligible for full trading privileges on the principal national securities
exchange (currently NASDAQ) on which the Common Shares are then listed or
quoted, not later than the date on which the Registrable Shares are issued by
Parent to a Holder. Parent will use commercially reasonable efforts to continue
the listing or trading privilege for all Registrable Shares on such exchange.
Parent will as promptly as practicable notify the Holders of, and confirm in
writing, the delisting of the Common Shares by such exchange.

 

11



--------------------------------------------------------------------------------

11. Expenses. Parent shall bear all Registration Expenses incurred in connection
with the registration of the Registrable Shares pursuant to this Agreement and
Parent’s performance of its other obligations under the terms of this Agreement.
The Holders shall bear all underwriting fees, discounts or commissions
attributable to the sale of securities by the Holders, or any legal fees and
expenses of counsel to the Holders (except as otherwise specifically provided
herein) and any underwriter engaged by Holders and all other expenses incurred
in connection with the performance by the Holders of their obligations under the
terms of this Agreement.

 

12. Indemnification by Parent. Parent agrees to indemnify the Holders and, if a
Holder is a person other than an individual, such Holder’s officers, directors,
employees, agents, representatives and Affiliates, and each person or entity, if
any, that controls a Holder within the meaning of the Securities Act, and each
other person or entity, if any, subject to liability because of his, her or its
connection with a Holder (each, an “Indemnitee”), against any and all losses,
claims, damages, actions, liabilities, costs and expenses (including without
limitation reasonable fees, expenses and disbursements of attorneys and other
professionals), joint or several, arising out of or based upon any violation by
Parent of any rule or regulation promulgated under the Securities Act applicable
to Parent and relating to action or inaction required of Parent under the terms
of this Agreement or in connection with any Registration Statement or
Prospectus, or upon any untrue or alleged untrue statement of material fact
contained in any Registration Statement or any Prospectus, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that Parent shall not be liable
to such Indemnitee or any person who participates as an underwriter in the
offering or sale of Registrable Shares or any other person, if any, who controls
such underwriter within the meaning of the Securities Act, in any such case to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon (a) an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Registration Statement or in any such Prospectus in reliance upon and in
conformity with information regarding such Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to Parent for
use in connection with such Registration Statement or the Prospectus contained
therein by such Indemnitee or (b) any Holder’s failure to send or give a copy of
the final, amended or supplemented prospectus furnished to the Holders by Parent
at or prior to the time such action is required by the Securities Act to the
person claiming an untrue statement or alleged untrue statement or omission or
alleged omission if such statement or omission was corrected in such final
amended or supplemented Prospectus.

 

13. Covenants of Holders.

 

(a) Each of the Holders hereby agrees (i) to cooperate with Parent and to
furnish to Parent all such information concerning its plan of distribution and
ownership interests with respect to its Registrable Shares in connection with
the preparation of a Registration Statement with respect to such Holder’s
Registrable Shares and any filings with any state securities commissions as
Parent may reasonably request, (ii) if Parent complies with its obligations to
timely file the final Prospectus pursuant to Section 3(f)(v) of this Agreement,
to deliver or cause delivery of the Prospectus contained in such Registration
Statement to any purchaser of the shares covered by such Registration Statement
from such Holder if the Holder is

 

12



--------------------------------------------------------------------------------

required by the Securities Act or the rules and regulations thereunder to
deliver the Prospectus in connection with the sale of shares to such purchaser;
provided, however, that no delivery of the Prospectus shall be required of any
Holder pursuant to this subsection (ii) if such Prospectus is deemed delivered
pursuant to Rule 172 of the Securities Act, and (iii) to indemnify Parent, its
officers, directors, employees, agents, representatives and Affiliates, and each
person, if any, who controls Parent within the meaning of the Securities Act,
and each other person or entity, if any, subject to liability because of his,
her or its connection with Parent, against any and all losses, claims, damages,
actions, liabilities, costs and expenses arising out of or based upon (A) any
untrue statement or alleged untrue statement of material fact contained in
either such Registration Statement or the Prospectus contained therein, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, if and to the extent
that such statement or omission occurs from reliance upon and in conformity with
written information regarding such Holder, his, her or its plan of distribution
or his, her or its ownership interests, which was furnished to Parent in writing
by such Holder for use therein unless such statement or omission was corrected
in writing to Parent prior to the date one day prior to the date of the final
Prospectus (as supplemented or amended, as the case may be) or (B) if Parent
complies with its obligations to timely file the final Prospectus pursuant to
Section 3(f)(v) of this Agreement, the failure by such Holder to deliver or
cause to be delivered the Prospectus contained in such Registration Statement
(as amended or supplemented, if applicable) furnished by Parent to the Holder to
any purchaser of the shares covered by such Registration Statement from the
Holder through no fault of Parent if the Holder is required by the Securities
Act or the rules and regulations thereunder to deliver the Prospectus in
connection with the sale of shares to such purchaser; provided that, for
purposes of this subsection (B), such failure shall not include in any event any
deemed delivery of such Prospectus pursuant to Rule 172 of the Securities Act.

 

(b) In addition, other than through open market sales or sales pursuant to a
Registration Statement, each Holder hereby agrees not to sell any Common Shares
to a third party if (i) such party is a direct or indirect competitor of Parent
listed on a schedule to be mutually agreed upon by Parent and Holders of a
majority of the aggregate of the outstanding Registrable Shares at the Closing
or (ii) such sale would result in such third party beneficially owning ten
percent (10%) or more of the issued and outstanding voting securities of Parent;
provided, however, that this provision shall not apply to third parties who can
legally report their ownership of equity securities on Schedule 13G under the
Exchange Act or any successor provision thereto.

 

14. Indemnification Procedures. Any person entitled to indemnification under
this Agreement shall notify promptly the indemnifying party in writing of the
commencement of any action or proceeding with respect to which a claim for
indemnification may be made hereunder, but the failure of any indemnified party
to provide such notice shall not relieve the indemnifying party of its
obligations hereunder, except to the extent the indemnifying party is materially
prejudiced thereby and shall not relieve the indemnifying party from any
liability which it may have to any indemnified party otherwise than hereunder.
In case any action or proceeding is brought against an indemnified party and it
shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, unless in the
reasonable opinion of outside counsel to the indemnified party a conflict of
interest between such indemnified and indemnifying parties may exist in respect
of such claim, to

 

13



--------------------------------------------------------------------------------

assume the defense thereof (alone or jointly with any other indemnifying party
similarly notified), to the extent that it chooses, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party that it so chooses (provided that in connection
with such assumption the indemnifying parties provide the indemnified parties a
full release of any costs or other expenses in connection therewith), the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof; provided, however, that (a) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or
proceeding within twenty (20) Business Days after receiving notice from such
indemnified party that the indemnified party believes it has failed to do so; or
(b) if such indemnified party who is a defendant in any action or proceeding
which is also brought against the indemnifying party shall have reasonably
concluded, based on the advice of counsel, that there may be one or more legal
defenses available to such indemnified party which are not available to the
indemnifying party; or (c) if representation of both parties by the same counsel
is otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction) and the indemnifying
party shall be liable for any expenses therefor. No indemnifying party shall,
without the written consent of the indemnified party (which shall not be
unreasonably withheld), effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or (to the knowledge of
the indemnifying party) threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim, (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party and
(iii) does not and is not likely to materially adversely effect the indemnified
party.

 

15. Additional Shares. Except as otherwise provided in this Agreement, Parent,
at its option, may register, under any Registration Statement and any filings
with any state securities commissions filed pursuant to this Agreement, any
number of unissued, treasury or other Common Shares of or owned by Parent and
any of its Subsidiaries or any Common Shares or other securities of Parent owned
by any other security holder or security holders of Parent.

 

16. Contribution.

 

(a) If the indemnification provided for in Section 12 and Section 13 is
unavailable to an indemnified party with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the indemnified party harmless as contemplated therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, actions, liabilities, costs or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party,
on the one

 

14



--------------------------------------------------------------------------------

hand, and of the indemnified party, on the other hand, shall be determined by
reference to, among other factors, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, however, that in no
event shall the obligation of any indemnifying party to contribute under this
Section 16 exceed the amount that such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 12 or Section 13 hereof had been available under the
circumstances.

 

(b) Parent and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 16 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.

 

(c) Notwithstanding the provisions of this Section 16, no Holder shall be
required to contribute any amount in excess of the amount by which the gross
proceeds from the sale of Registrable Shares exceeds the amount of any damages
that such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 

17. No Other Obligation to Register. Except as otherwise expressly provided in
this Agreement, Parent shall have no obligation to the Holders to register the
Registrable Shares under the Securities Act.

 

18. Amendments and Waivers. The provisions of this Agreement may not be amended,
modified, or supplemented or waived without the prior written consent of Parent
and Holders of a majority of the aggregate of the outstanding Registrable
Shares.

 

19. Notices. Except as set forth below, all notices and other communications
provided for or permitted hereunder shall be in writing and shall be deemed to
have been duly given when and if delivered personally or sent by facsimile (with
respect to notice by facsimile, on a Business Day between the hours of 8:00 a.m.
and 5:00 p.m., New York time), five (5) Business Days after being sent if mailed
by registered or certified mail (return receipt requested), postage prepaid, or
upon receipt if sent by courier or overnight delivery service to the respective
parties at the following addresses (or at such other address for any party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof), and further provided that in case
of directions to amend the Registration Statement pursuant to Section 2(d) or
Section 13(a), the Holder must confirm such notice in writing by overnight
express delivery with confirmation of receipt:

 

15



--------------------------------------------------------------------------------

If to Parent:

 

ANSYS, Inc.

275 Technology Drive

Southpointe

Canonsburg, PA 15317

Attn: Sheila S. DiNardo, Esq.

Facsimile: (724) 514-3609

 

with a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, MA 02109-2881

Attn: John R. LeClaire

         Joseph L. Johnson III

Facsimile: (617) 523-1231

 

If to the Holders:

 

At their respective address set forth in the Merger Agreement or on any
signature page to this Agreement (together with any copies specified in the
Merger Agreement or such signature page).

 

20. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and their respective successors and assigns. If
any successor, assignee or transferee of any Holder shall acquire Registrable
Shares, in any manner, whether by operation of law or otherwise, (a) such
successor, assignee or transferee shall be entitled to all of the benefits of a
“Holder” under this Agreement and (b) such Registrable Shares shall be held
subject to all of the terms of this Agreement, and by taking and holding such
Registrable Shares such Person shall be conclusively deemed to have agreed to be
bound by all of the terms and provisions hereof.

 

21. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

22. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed wholly within said State.

 

23. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired

 

16



--------------------------------------------------------------------------------

thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

 

24. Entire Agreement. This Agreement, the Exhibit and the Schedules attached
hereto are intended by the parties as a final expression of their agreement and
intended to be the complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein, with respect to such subject matter.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

 

25. Drafting Conventions; No Construction Against Drafter.

 

(a) The headings in this Agreement are provided for convenience and do not
affect its meaning. The words “include”, “includes” and “including” are to be
read as if they were followed by the phrase “without limitation”. Unless
specified otherwise, any reference to an agreement means that agreement as
amended or supplemented, subject to any restrictions on amendment contained in
such agreement. Unless specified otherwise, any reference to a statute or
regulation means that statute or regulation as amended or supplemented from time
to time and any corresponding provisions of successor statutes or regulations.
If any date specified in this Agreement as a date for taking action falls on a
day that is not a business day, then that action may be taken on the next
business day. Unless specified otherwise, the words “party” and “parties” refer
only to a named party to this Agreement.

 

(b) The parties have participated jointly with their respective counsel in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement is to be construed as if drafted
jointly by the parties and there is to be no presumption or burden of proof
favoring or disfavoring any party because of the authorship of any provision of
this Agreement.

 

[The Remainder of This Page Has Been Intentionally Left Blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ANSYS, INC.

By:

 

/s/ James E. Cashman III

   

Name: James E. Cashman III

   

Title: President and Chief Executive Officer

HOLDERS

WILLIS STEIN & PARTNERS III, L.P.

WILLIS STEIN & PARTNERS DUTCH III-A, L.P.

WILLIS STEIN & PARTNERS DUTCH III-B, L.P.

WILLIS STEIN & PARTNERS III-C, L.P.

By:

 

Willis Stein & Partners Management III, L.P.

   

Its General Partner

By:

 

Willis Stein & Partners Management III, LLC

   

Its General Partner

By:

 

/s/ Daniel H. Blumenthal

   

Name: Daniel H. Blumenthal

   

Title: Managing Partner

WILLIS STEIN & PARTNERS II, L.P.

WILLIS STEIN & PARTNERS DUTCH, L.P.

By:

 

Willis Stein & Partners Management II, L.P.

   

Its General Partner

By:

 

Willis Stein & Partners Management II, LLC

   

Its General Partner

By:

 

/s/ Daniel H. Blumenthal

   

Name: Daniel H. Blumenthal

   

Title: Managing Partner

 

REGISTRATION RIGHTS AGREEMENT